           Case 3:19-cv-01574-SB      Document 33       Filed 12/10/20     Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



SAMUEL PABLO-DEJESUS,                                                Case No. 3:19-cv-01574-SB

                      Plaintiff,                                      OPINION AND ORDER

               v.

COUNTY OF MULTNOMAH and JOHN
DOES 1-10,

                      Defendants.


BECKERMAN, U.S. Magistrate Judge.

       Plaintiff Samuel Pablo-Dejesus (“Pablo-Dejesus”) filed this action against Multnomah

County, John Does 1 to 5 (Multnomah County employees), and John Does 6 to 10 (Multnomah

County supervisors) (together, “Defendants”). Pablo-Dejesus asserts failure to protect claims

under the Fourteenth Amendment and a state law negligence claim. (Compl. ¶¶ 22-32.) The

Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343(a)(3)-(4), and 1367(a).

       Pablo-Dejesus filed a motion to substitute Multnomah County employees Angee Newton

(“Newton”) and Karoon Scheppman (“Scheppman”) for John Does 1 and 2 (ECF No. 23),1 and


       1
        At a hearing on the motion, the Court granted Pablo-Dejesus’ request to dismiss John
Does 3-10. (ECF No. 31.)
PAGE 1 – OPINION AND ORDER
           Case 3:19-cv-01574-SB        Document 33       Filed 12/10/20      Page 2 of 3




Defendants did not file a response. For the reasons discussed below, the Court grants Pablo-

Dejesus’ motion to substitute.2

                                          DISCUSSION

       Pablo-Dejesus requests leave to amend his complaint to substitute Newton and

Scheppman for John Does 1 and 2. Although Defendants did not respond to the motion, counsel

represented at a hearing on the motion that Defendants object to the motion as untimely because

the deadline to amend pleadings expired before Pablo-Dejesus filed his motion.

       The Federal Rules of Civil Procedure (the “Rules”) provide that case management

deadlines “may be modified only for good cause and with the judge’s consent.” FED. R. CIV. P.

16(b)(4). The Rules also require leave of court or opposing party consent for a party to amend a

pleading after a twenty-one day period following service of a responsive pleading. FED. R. CIV.

P. 15(a)(2). The Rules direct courts to “freely give leave” to amend a complaint “when justice so

requires” (id.), and the Ninth Circuit has recognized that “[t]his policy is to be applied with

extreme liberality.” Eminence Cap., LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003)

(citation and quotation marks omitted). When considering whether to grant leave to amend,

district courts consider “(1) undue delay; (2) bad faith; (3) futility of amendment; and (4)

prejudice to the opposing party.” Strong v. City of Eugene, No. 6:14-CV-01709-AA, 2015 WL

2401395, at *1 (D. Or. May 19, 2015) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

///

///


       2
         The Court may resolve the motion without full consent to the jurisdiction of a U.S.
Magistrate Judge under 28 U.S.C. § 636(c), because granting the motion to substitute does not
dispose of any claims or defenses and does not deny any ultimate relief. See, e.g., Anderson v.
Woodcreek Venture Ltd., 351 F.3d 911, 917 (9th Cir. 2003) (finding that a motion to amend a
complaint is a nondispositive order); see also Redwind v. Western Union, LLC, 698 F. App’x
346, 348 (9th Cir. 2017) (same).
PAGE 2 – OPINION AND ORDER
            Case 3:19-cv-01574-SB        Document 33        Filed 12/10/20      Page 3 of 3




        Although the deadline to amend pleadings expired before Pablo-Dejesus filed his motion,

the Court finds that the delay was not “undue.” Pablo-Dejesus did not name Newton and

Scheppman as defendants in his original complaint because he was not aware of their identities

until he received their names in discovery. Although counsel conferred regarding the substitution

back in March 2020, Pablo-Dejesus planned to depose Newton and Scheppman prior to filing the

substitution motion but did not do so in light of the work interruptions caused by Covid-19. (Pl.’s

Mot. at 3.) As Defendants’ counsel acknowledged at the hearing, Defendants were on notice that

Newton and Scheppman were the relevant parties, and Defendants have not suffered any

prejudice from the late substitution. For these reasons, the Court finds that there is good cause for

the late substitution, and the substitution of the named parties is in the interests of justice.3

                                           CONCLUSION

        For the reasons stated, the Court GRANTS Pablo-Dejesus’ motion to substitute Angee

Newton and Karoon Scheppman for John Does 1 and 2 (ECF No. 23). Pablo-Dejesus shall file

his amended complaint by December 17, 2020.

        DATED this 10th day of December, 2020.


                                                        HON. STACIE F. BECKERMAN
                                                        United States Magistrate Judge


        3
         Defendants do not object to the substitution on statute of limitations grounds. The Court
assumes without deciding that the statute of limitations does not bar substitution of the named
parties here because the applicable two-year statute of limitations has not yet expired in light of
Pablo-Dejesus’ age of minority at the time his claims accrued. See Fink v. Shedler, 192 F.3d 911,
914 (9th Cir. 1999), amended on denial of reh’g and reh’g en banc (Dec. 13, 1999) (“[F]ederal
courts apply the forum state’s personal injury statute of limitations for section 1983 claims” and
“also apply a forum state’s law regarding tolling, including equitable tolling when not
inconsistent with federal law.”); OR. REV. STAT. § 12.110(1) (providing a two-year statute of
limitations for personal injury claims); OR. REV. STAT. § 12.160(1) (providing tolling for the
duration of time between the cause of action and the plaintiff’s eighteenth birthday).
PAGE 3 – OPINION AND ORDER
